Citation Nr: 1548089	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 1971 rating decision that granted a 30 percent disability rating for schizophrenic reaction, undifferentiated type, competent, with secondary drug addiction, effective November 13, 1970.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from September 1965 to November 1966.  The Veteran died in April 2012.  The appellant is his surviving spouse whom the RO has determined is an appropriate substitute claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), that determined that CUE was not committed in determination to reduce the Veteran's assigned disability rating for schizophrenic reaction from 100 percent to 0 percent, effective June 1, 1968, or in the March 1971 rating decision that reopened the Veteran's claim for disability compensation and reinstated disability compensation for schizophrenic reaction rated as 30 percent disabling, effective November 13, 1970.

In a March 2014 rating decision dated during the pendency of this appeal, the RO found CUE in termination of the Veteran's benefits for schizophrenic reaction from June 1, 1968 to November 13, 1970, and determined that retroactive restoration of benefits was established from June 1, 1968 to February 18, 1971, at 100 percent disabling.  The RO continued the 30 percent evaluation assigned from February 19, 1971.  

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1. In a September 1967 rating decision, the RO granted entitlement to service connection for schizophrenic reaction, undifferentiated type, with secondary drug addiction and assigned a 100 percent disability rating, effective November 2, 1966.  

2. On January 7, 1969, the Veteran was provided notice that compensation payments had been terminated due to his failure to report for VA examination.  The letter advised that no further action would be taken until he notified VA of his willingness to report for VA examination; no further correspondence was received from the Veteran until November 13, 1970.

3. In a March 1971 rating decision, the RO inferred a statement received from the Veteran on November 13, 1970, as a claim to reopen evaluation of his service-connected psychiatric disability for which the RO assigned a 30 percent disability rating, effective November 13, 1970.  The RO noted that the evidence of record was insufficient to evaluate this disability from January 1968 to November 12, 1970.

4. In a March 2014 rating decision dated during the pendency of this appeal, the RO found CUE in termination of benefits for the Veteran's service-connected psychiatric disability between June 1, 1968 and November 13, 1970, and established retroactive restoration of benefits at 100 percent disabling from June 1, 1968 to February 18, 1971; the previously assigned 30 percent evaluation was continued from February 19, 1971.



CONCLUSION OF LAW

CUE in the March 1971 rating decision that failed to award a 100 percent evaluation of service-connected schizophrenic reaction, undifferentiated type, with secondary drug addiction, is established.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 3.105 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, VA's notification and assistance duties are not applicable to CUE motions. Thus, no further consideration is necessary in this regard.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of CUE.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  If the evidence establishes such CUE, the prior decision will be reversed or revised; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

To establish CUE in a prior decision, the requirements of a three-pronged test must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A claim of CUE is a collateral attack on an otherwise final rating decision by a RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  For the reasons discussed below, the Board finds that the Veteran has not met this burden.

In this case, prior to the March 2014 DRO decision, the claimant's attorney alleged that the March 1971 rating decision contained CUE in reducing the Veteran's assigned disability rating from 100 percent to 0 percent without taking into account the provisions of 38 C.F.R. § 3.343(a) (1970).  He asserted that rating reductions made without observance of law require reinstatement of the rating retroactive to the date of the erroneous reduction.  See attorney correspondence received March 21, 2011.  

Following the DRO's March 2014 decision, which found CUE in that portion of the March 1971 rating decision that terminated benefits from June 1, 1968 to February 18, 1971, the claimant's attorney has asserted that because the starting point for the March 1971 rating decision is now 100 percent until February 18, 1971, that portion of the March 1971 rating decision that assigned a 30 percent evaluation thereafter contains CUE because it is now considered a reduction for which the Veteran was not afforded appropriate due process considerations as were required under 38 C.F.R. § 3.105 (1970), such as appropriate notice of the proposed reduction and opportunity to submit additional evidence against reduction.  See attorney correspondence dated August 19, 2014.  For this reason, he argues, the reduction should be found void ab initio.

Factual Background 

A review of the record shows that the Veteran was certified by court order to the care and custody of the New York Narcotic Addiction Control Commission (NYNACC) pursuant to New York State Mental Hygiene Law § 206 for a period of three years, effective May 17, 1967.  

In a rating decision dated September 25, 1967, the RO adjudicated the Veteran as competent, but 100 percent disabled by reason of service-connected schizophrenic reaction, undifferentiated type, with secondary drug addiction.  Payments were release to him directly in care of Edgecombe Rehabilitation Center.  

On December 16, 1967, the Veteran escaped from custody.  On December 19, 1967, NYNACC issued a warrant for his arrest pursuant to state mental hygiene laws.

On March 13, 1968, the Veteran notified VA of his change of address and requested that it be changed to courtesy of his attorney, JM, Esq.  See May 25, 1968, Memorandum of VA Chief of Finance and DP Division.  

On April 24, 1968, the Veteran appeared at the RO, reported non receipt of his VA compensation checks dating from December 1967 to April 1968, and requested such checks.  The RO noted that such checks had been mailed to him in care of Edgecombe Rehabilitation Center and had not been returned as undeliverable.  See April 25, 1968, Report of Contact.  

Report of Contact on April 25, 1968, shows that the RO made several attempts to contact that Veteran's father who indicated that the Veteran's VA compensation checks had been mailed to the Veteran at Edgecombe Rehabilitation Center.  The Veteran's father did not advise VA as to the Veteran's present address.  

The RO also made contact with the Veteran's attorney, JM, who stated that Edgecombe Rehabilitation Center acknowledged receipt of the Veteran's VA Compensation checks and was holding them as the Veteran had left that facility without approval.  The Veteran's attorney did not give information as to the Veteran's whereabouts.  

The RO also contacted Edgecombe Rehabilitation Center, which informed VA that the Veteran's VA compensation checks were being held and would only be delivered to him if he returned to the Center. The Center advised that the Veteran had eloped from that facility and that a warrant had been issued for his return.  

On April 26, 1968, however, due to an outstanding warrant and the unknown whereabouts of the Veteran, the assistant counsel of the NYNACC returned to VA the Veteran's 5 monthly VA compensation checks dating from December 1967 to April 1968, which totaled  $4,432.00.  

On May 27, 1968, Memorandum from VA Chief of Finance and DP Division to the VA Chief Attorney indicated that in the circumstances of this case the conclusion that the whereabouts of the Veteran was unknown to VA was inescapable.  In view thereof, it was determined that payments should be suspended under the authority of 38 C.F.R. § 3.501(c) (Disappearance of veteran).  The memorandum directed that a letter be written to the Veteran in care of his attorney advising of the action taken and the reason for the action.  Specifically, the Veteran was to be informed that "consideration will be given to re-opening payment when satisfactory evidence is received as to his actual residence and as to his ability to prudently manage the payments due."  

On May 28, 1968, VA memorandum indicates that the Veteran's returned compensation checks were returned to the VA Data Processing Center in Hines, Illinois for cancellation and suspension of account.  Action was also taken through the United States Postal Service (USPS) to attempt to intercept his compensation check dated June 1, 1968.  

Memorandum from Chief of Finance and DP Division to the RO dated May 28, 1968, indicates that the Veteran's claims file and the May 27, 1968 memorandum were forwarded to the RO for action in reference to paragraph 4, which concluded that the Veteran's whereabouts were unknown and that in view thereof, payment should be suspended under authority of Title 38 C.F.R., Sec. 3.501(c) and that the Veteran should be notified of the such action as well as the reasons behind it.

Request for Physical Examination dated May 28, 1968, shows that the RO requested that the Veteran be scheduled for a VA neuropsychiatric examination for service-connected schizophrenic reaction, undifferentiated type, with secondary drug addiction.  The RO noted question as to whether the Veteran was competent to handle the approximately $5,000.00 accrued amount due to him.  The RO checked that the purpose of the examination was "other" and made a handwritten notation that stated "to determine competency."  The RO also checked a box indicating that a medical determination of competency was required.  The request for examination was received at the receiving station on June 4, 1968, and scheduled for July 3, 1968.  

On June 3, 1968, a Payment Notice (stop-suspend-resume) indicates that the Veteran's compensation award was suspended under code 21 for whereabouts unknown and competency development.  

Also on June 3, 1968, the RO mailed the Veteran a letter at his attorney's address stating that payment of his award was temporarily discontinued pending his appearance for and completion of a scheduled examination to determine whether payments may be continued.  The letter stated that the Veteran would be notified at his attorney's address of the time and place to appear for the requested examination; however, after completion of the examination, if direct payments were still in order, the award would not be resumed until the Veteran furnished his address of actual residence.  It explained that  receipt of his address of actual residence was necessary because VA regulations did not permit VA to send checks to the Veteran in "care of" another person, such as an attorney.  The letter stated that pending receipt of the Veteran's residence address, VA would continue to write him at his attorney's address.  

On July 24, 1968, the RO received notice from the clinic director that the Veteran failed to report for the requested VA examination on July 3, 1968.

On January 7, 1969, the RO mailed a notice letter to the Veteran at his attorney's address indicating that applicants for disability compensation or pension or persons receiving such benefits must undergo a VA examination when requested.  The letter stated that since the Veteran failed to report for the scheduled examination, VA had terminated payments on his award, effective date of last payment.  The letter stated that no further action would be taken unless the Veteran informed VA of his willingness to report for an examination, and upon receipt of such information, the requested VA examination would be re-scheduled and the claim would be reconsidered once examination was complete.  

On November 13, 1970, correspondence received from the Veteran stated that he was in receipt of a 100 percent disability rating until July 1968 when he was recalled for a VA examination.  He stated that due to fault of his own, he was jailed and that he had been jailed most of two years since which is why he failed to report for the scheduled examination in July 1968.  He stated that he resided in an honor camp for New York State prisoners and he requested that VA advise him as to what action he can take to restore his disability checks.  

VA psychiatric examination was requested on December 30, 1970, for service-connected schizophrenic reaction with secondary drug addiction.  Purpose of the examination was marked as "reopened," and a box was checked indicating that medical determination of competency was required.  

On February 19, 1971, the Veteran was afforded the requested VA psychiatric examination by a medical provider at the facility where he was incarcerated.

In a rating decision dated March 15, 1971, the RO indicated that a claim to reopen was received on November 13, 1970, for evaluation of service-connected disability.  It was noted that the Veteran failed to report for VA examination and compensation payments had been terminated since June 1, 1968, and that the Veteran reopened his claim on November 13, 1970.  Following a review of all of the evidence of record, to include report of the February 1971 psychiatric examination, the RO assigned a 30 percent disability rating for schizophrenic reaction, undifferentiated type, competent, with secondary drug addiction, effective November 13, 1970.  The RO noted that evidence was insufficient to evaluate the disability from June 1, 1968 to November 12, 1970.  

Analysis

As noted, in March 2014 rating decision dated during the pendency of this appeal, the RO found CUE in termination of the Veteran's benefits for schizophrenic reaction from June 1, 1968 to November 12, 1970, and established retroactive restoration of benefits at the 100 percent rate from June 1, 1968 to February 19, 1971, and continued the 30 percent evaluation from February 19, 1971. 

The Veteran's attorney's emphasizes that a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision (see 38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a)).  The attorney further argues that because the starting point for the March 1971 rating decision is now 100 percent until February 18, 1971, that portion of the March 1971 rating decision that assigned a 30 percent evaluation thereafter contains CUE because it is now considered a reduction for which the Veteran was not afforded appropriate due process considerations as required at the time.  

The Board notes that consideration of whether a decision contained CUE must be made based on the record as it existed at the time of the decision.  Nevertheless, the Board does agree with the Veteran's attorney that the ROs finding of CUE that the decision to terminate benefits from June 1968 to November 1970 has a significant impact on the issue before the Board.  Specifically, if that termination was CUE, the Board must conclude that the subsequent decision to assign a 30 percent rating without treating the decision as a reduction in essence perpetuated the error of the earlier decision.  If it is accepted that the earlier termination of benefits was in error, it must also be accepted that the decision to not assign a 100 percent in March 1971 without complying with the provisions for reductions was error as well.  

In this regard, the Board notes the case of Pirkl v. Shinseki, a decision of the United States Court of Appeals, for the Federal Circuit, which held that a finding of CUE may require a later decision to be revisited, requiring consideration of the effects of a finding of CUE on the legal and factual basis of a subsequent decision.  718 F.3d 1379, 1384-85 (2013).  The Board finds the scenario presented herein, has implications similar to the scenario contemplated by Pirkl, in that the factual and procedural premise of the March 1971 decision has been shown to be flawed by the finding of CUE in the earlier termination of benefits.

The Board must note that, unlike current regulations, those in effect at the time of the 1971 decision did not require issuance of a decision proposing reduction followed by a 60-day period to present evidence or argument before implementation of the reduction.  Rather, regulations provided that when a reduction in evaluation was deemed warranted, immediate rating action would be taken to implement the reduction, and that such reductions were effective the last day of the month 60 days from the notice of the reduction.  Only after the final action was taken would the Veteran have the opportunity to present additional evidence, for a period of 60 days.  

Here, the RO was not required to provide 60 days notice before implementing the reduction.  Nevertheless, the RO erred in that the March 1971 rating decision granting a 30 percent assigned an effective date of November 12, 1970, rather than a date 60 days from notice of the decision, which was issued on March 25, 1971.  Although it is again noted that a 100 percent rating has since been restored through February 18, 1971, it remains the case that the "reduction" is still in effect prior to the expiration of 60 days from the March 1971 rating decision, which is contrary to the provisions of 3.105(e) in effect at that time.

Furthermore, as observed by the Veteran's attorney, under 38 C.F.R. § 3.343 , additional protections are afforded to claims where a reduction of a total disability rating is contemplated.  Under 38 C.F.R. § 3.343(a), as in effect at the time of the March 1971 rating decision, total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability would not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must have been evaluated in conjunction with all the facts of record, and consideration must have been given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms were brought under control by prolonged rest, or generally, by following a regimen which precluded work, and, if the latter, reduction from total disability ratings were not to be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (1970).

Here, the March 1971 decision did not articulate the evidentiary basis to conclude that the requirements of section 3.343(c) were met to impose a termination of the 100 percent rating.  While this is understandable given the procedural posture of the case at the time, as explained, the RO's decision to restore a 100 percent rating from 1968 to 1970 has altered the legal and procedural basis of that decision.  See Pirkl, 718 F.3d at 1384-85.  

The Court has held that the failure to consider and apply the provisions of 38 C.F.R. § 3.343(a) , if applicable, renders a rating decision, and any Board decision subsuming such rating decision, void ab initio, as not in accordance with the law.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  The March 1971 rating decision itself indicates the action was based upon the findings of one recent VA examination.  Thus, the Board finds the failure of the RO in March 1971 to consider, as required, the provisions of 38 C.F.R. § 3.343(a) was CUE.  In accordance with Dofflemyer, restoration of the 100 percent schedular rating for schizophrenia, undifferentiated type, is warranted, effective from February 19, 1971, the current effective date of reduction.


ORDER

Clear and unmistakable error having been found in the March 15, 1971, rating decision that granted less than a 100 percent disability rating for the Veteran's service-connected schizophrenic reaction with secondary drug addiction, a 100 percent rating is granted on and after February 19, 1971, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


